Citation Nr: 0209413	
Decision Date: 08/08/02    Archive Date: 08/21/02

DOCKET NO.  99-17 011	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability.

2.  Entitlement to service connection for psychosis for 
medical care purposes under the provisions of 38 U.S.C.A. 
§ 1702.


ATTORNEY FOR THE BOARD

Kieran R. McCormack, Counsel


INTRODUCTION

The veteran had 21 days of active service in April and May 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in June 1999, a 
statement of the case was issued in July 1999, and a 
substantive appeal was received in August 1999.

By VA Form 9, dated in August 1999, the veteran requested a 
hearing at the RO.  In letters dated in August 1999 and 
October 2000, respectively, the RO requested the veteran to 
clarify whether he wanted his hearing to be before a Hearing 
Officer at the RO, before a traveling section of the Board at 
the RO, or before the Board in Washington, D.C.  The RO also 
notified the veteran that, if he did not respond within 60 
days, it would assume that he no longer wanted a hearing.  To 
date, the veteran has not responded to the RO's letters.  
Accordingly, as the veteran did not respond to the RO's 
letters requesting clarification of his request for a 
hearing, the Board will now adjudicate his claims.

The Board notes that a claim of entitlement to service 
connection for a "nervous condition" was denied by rating 
decision in July 1975.  An appeal was not initiated from the 
July 1975 rating decision, and it is therefore final.  
38 U.S.C.A. § 7105(c) (West 1991).  It appears that the July 
1975 rating decision considered a speech impediment 
manifested by stuttering, but not a psychiatric disability.  
The Board is therefore considering the present claim de novo 
without undertaking the new and material analysis required 
when an attempt is made to reopen a claim which is the 
subject of a prior final denial.  See generally 38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (2001). 


FINDINGS OF FACT

1.  Chronic psychiatric disability was not manifested during 
the veteran's active duty service or for many years 
thereafter.

2.  An active psychosis did not develop within two years 
following the veteran's discharge from service.


CONCLUSIONS OF LAW

1.  A chronic acquired psychiatric disability was not 
incurred in or aggravated by the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 and Supp. 
2001); 38 C.F.R. § 3.303 (2001).

2.  The criteria for entitlement to benefits for treatment 
purposes for an active psychosis have not been met.  
38 U.S.C.A. § 1702 (West 1991 and Supp. 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  VCAA of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect 
of the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version more favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with all notice and 
assistance provisions of the new legislation and implementing 
regulations as they pertain to the issues on appeal.  These 
issues have been addressed in the rating decision, statement 
of the case, and supplemental statements of the case.  In 
these documents, the veteran has been furnished notice of the 
applicable laws and regulations regarding these claims.

With regard to the assistance requirements of the new law, 
the Board observes that VA outpatient treatment records have 
been associated with the claims file.  Attempts have been 
made to ascertain the veteran's location to schedule a VA 
examination, but the veteran's whereabouts is unknown.  The 
Board notes here that the veteran's prior representative was 
also unable to locate the veteran.  A review of the records 
reveals that no additional pertinent evidence has been 
identified by the veteran.  

Under the circumstances of this case, where the veteran 
cannot be located, attempts at further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant).

Service Connection For Psychiatric Disability

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and a 
psychosis becomes manifest to a degree of 10 percent or more 
within one year from the date of separation from such 
service, it shall be considered to have been incurred in such 
service, even when there is no record of evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The Board observes that the veteran served in the military 
for a total of 21 days.  Since he did not serve for a period 
of 90 days or more, he is not entitled to the presumptive 
provisions of 38 C.F.R. §§ 3.307 and 3.309.

After reviewing the record, the Board finds that the clear 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for schizoaffective 
disorder.  The veteran's service medical records do show that 
he was taken for treatment by an ambulance due to a 
hyperemotional state in April 1975.  At the time of a 
psychiatric examination the next day, it was noted that he 
was unable to handle a lot of pressure, that he was very 
immature, and that he cried easily.  It was concluded that he 
could not cope with training.  An April 25, 1975, entry is to 
the effect that the veteran did not have an incapacitating 
mental disability and that there was no requirement of 
psychiatric hospitalization at that time.  The veteran was 
subsequently discharged.

Post-service evidence includes VA outpatient treatment 
records which show that the veteran was assessed as having a 
schizoaffective disorder on three occasions from May to July 
1998.  In an October 1998 letter, a VA physician reported 
that the veteran had a schizoaffective disorder.  

In August 1998 letters, the veteran's mother and sister 
reported that the veteran returned from his military service 
with a mental disorder.  In an undated statement, the 
veteran's entire family reported that he returned from his 
military service with a mental disorder.

The Board acknowledges that service medical records do 
document some psychiatric symptomatology.  However, trained 
medical personnel at that time determined that the veteran 
was essentially immature and found no psychiatric disability 
to be present.  Post-service evidence does not include 
medical evidence of any psychiatric problems for many years 
after service.  Unfortunately, the veteran has not been 
located and therefore a VA examination cannot be 
accomplished. 

The Board has considered the veteran's contentions, as well 
as the contentions outlined in the letters and statement 
received from his family, regarding the etiology of his 
schizoaffective disorder.  However, as laypersons, they are 
not qualified or competent to render opinions as to a medical 
diagnosis, etiology or causation.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

The Board has also considered the doctrine of reasonable 
doubt with regard to this issue.  However, the record does 
not provide an approximate balance of negative and positive 
evidence on the merits which would warrant a favorable 
decision.  38 U.S.C.A. § 5107(b).

Service Connection For Psychosis For Medical Care Purposes 

For the purposes of establishing eligibility for VA medical 
care, any veteran of World War II, the Korean conflict, the 
Vietnam era, or the Persian Gulf War who developed an active 
psychosis (1) within two years after discharge or release 
from the active military, naval, or air service, and (2) 
before July 26, 1949, in the case of a veteran of World War 
II, before February 1, 1957, in the case of a veteran of the 
Korean conflict, before May 8, 1977, in the case of a Vietnam 
era veteran, or before the end of the two-year period 
beginning on the last day of the Persian Gulf War, in the 
case of a veteran of the Persian Gulf War, shall be deemed to 
have incurred such disability in the active military, naval, 
or air service.  38 U.S.C.A. § 1702 (West 1991).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of entitlement to benefits for an active psychosis 
for purposes of establishing eligibility for VA medical care 
pursuant to 38 U.S.C.A. § 1702.  The veteran was discharged 
from service in May 1975.  The first diagnosis of an active 
psychosis, specifically a bipolar disorder and depression, 
was in April 1998, which is almost twenty-three years 
following his discharge from service.  Therefore, there is no 
competent evidence in the claims file to establish that the 
veteran developed an active psychosis within two years of her 
separation from service.  Accordingly, eligibility for VA 
medical care is not established.


ORDER

The appeal is denied as to both issues.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

